STATE OF LOUISIANA

                                        COURT OF APPEAL

                                          FIRST CIRCUIT




 r    M,
              4     Ore4.)
                                          2021 CA 0457



                                          MICHAEL ELLIS


                                              VERSUS


                                CIRCLE L TRUCKING, L. L. C. AND
                            EMPLOYERS MUTUAL CASUALTY COMPANY



                                                Judgment Rendered:           DEC 3 0 2021




                       On Appeal from the Nineteenth Judicial District Court
                              In and for the Parish of East Baton Rouge
                                           State of Louisiana
                                        Docket No.   676118


                            Honorable Ronald R. Johnson, Judge Presiding




  John Benjamin Bireley                        Counsel for Plaintiff/ Appellant
  Noah M. Wexler                               Michael Ellis
  Houston, Texas


  A. M. "   Tony" Clayton
  Michael P. Fruge'
  Richard J. Ward, III
  Michael C. Hendry
  Randall " Blue" Gay, Jr.
  Brilliant P. Clayton
  Port Allen, Louisiana


  Thomas M. Flanagan
  Anders F. Holmgren
  New Orleans, Louisiana


  Joseph E. Bearden, III                       Counsel for Defendant/ Appellee
  John G. Yadamec                              Employers Mutual Casualty Company
  Olivia C. Mallary
  Metairie, Louisiana




                      BEFORE:     McCLENDON, WELCH AND THERIOT, JJ.
r£
 CJ
McCLENDON, J.


        In this personal injury case arising out of a single -vehicle accident, the plaintiff

appeals the trial court's judgment that granted the insurance company's motion for

summary judgment and dismissed the plaintiff's claims with prejudice. We affirm.

                              FACTS AND PROCEDURAL HISTORY


        On November 14, 2018, Michael Ellis filed a Petition for Damages against Circle L

Trucking, L. L. C. ( Circle L) and its liability insurer, Employers Mutual Casualty Company

 EMC). 1     In his petition,     Mr.   Ellis alleged that on September 27, 2018, he was a


passenger in an 18 -wheeler truck driven by John Landry, Circle L's employee, when Mr.

Landry failed to control his speed, causing the 18 -wheeler to hydroplane and roll off the

road into a ditch.     As a result, Mr. Ellis asserted that he sustained serious injury to his

neck, back, and other parts of his body.            Mr. Ellis sought damages based on theories of


negligence, respondeat superior, and agency.


        On March 12, 2020, EMC filed a motion for summary judgment, averring that Mr.

Ellis was an employee of Circle L and that, as an employee of Circle L, all of his claims


against EMC were unambiguously excluded from coverage by the plain language of

EMC' s " Business Auto"       policy of insurance, which was in effect on the date of the

accident.    According to EMC, there were no genuine issues of material fact, and EMC

was entitled to summary judgment as a matter of law.

        In opposition to the motion, Mr. Ellis argued that he was required to sign a


contract with Circle L stating that he was an independent contractor and not an

employee.      Thus, he maintained, his employment status was a factual determination


better made by the factfinder rather than in a motion for summary judgment.

        Following a hearing, the trial court agreed with EMC and concluded that Mr. Ellis

was an employee of Circle L.             Therefore, the trial court found that EMC' s business


automobile insurance policy excluded insurance coverage for Mr. Ellis's claims, and it

granted EMC' s motion for summary judgment and dismissed Mr.                   Ellis' s claims with


prejudice.     The trial court signed a judgment on December 23, 2020, and Mr. Ellis




1 Circle L was in the business of delivering portable buildings.


                                                      2
appealed.
               On appeal, Mr. Ellis argues that the trial court erred in finding an absence of
disputed material facts and in granting the summary judgment.
                                                DISCUSSION


         The summary judgment procedure is designed to secure the just, speedy, and

inexpensive determination of every action, except those disallowed by Article 969, and

the procedure is favored and shall be construed to accomplish these ends. LSA- C. C. P.

art 966A( 2).    After an opportunity for adequate discovery, summary judgment shall be

granted if the motion, memorandum, and supporting documents show that there is no

genuine issue as to material fact and that the mover is entitled to judgment as a matter

of law.     LSA- C. C. P.   art.    966A( 3).      In determining whether summary judgment is

appropriate,    appellate courts review evidence de novo under the same criteria that


govern the trial court's determination of whether summary judgment is appropriate.

Prejean v. McMillan, 18- 0919 ( La. App. 1 Cir. 2/ 28/ 19), 274 So. 3d 575, 578.

         In ruling on a motion for summary judgment, the court's role is not to evaluate

the weight of the evidence or to make a credibility determination, but instead to

determine whether or not there is a genuine issue of material fact. Hines v. Garrett,


04- 0806 ( La. 6/ 25/ 04), 876 So. 2d 764, 765 ( per curiam).                A genuine issue is one as to


which reasonable persons could disagree;                if reasonable persons could reach only one

conclusion, summary judgment is appropriate. Hines, 876 So. 2d at 765- 66.                           A fact is


material when its existence or nonexistence may be essential to a plaintiff's cause of

action under the applicable theory of recovery. Collins v. Franciscan Missionaries

of Our Lady Health System, Inc., 19- 0577 ( La. App. 1 Cir. 2/ 21/ 20), 298 So. 3d 191,

195, writ denied, 20- 00480 ( La. 6/ 22/ 20),               297 So. 3d 773.        Moreover, ultimate or


conclusory facts and conclusions of law are not to be utilized on a summary judgment

motion.     Thompson v. South Central Bell Tel. Co., 411 So. 2d 26, 28 ( La. 1982);


Labarre v. Occidental Chemical Company and Texas Brine Company, LLC, 17-

1370 (    La. App. 1 Or. 6/ 4/ 18),        251     So. 3d   1092,    1102,   writ denied,      18- 1380 ( La.


12/ 3/ 18), 257 So. 3d 196.


         The    burden      of     proof   rests    with    the     mover.    LSA- C. C. P.   art.   9661)( 1).


Nevertheless, if the mover will not bear the burden of proof at trial on the issue that is


                                                        3
before the court on the motion for summary judgment, the mover' s burden on the

motion does not require him to negate all essential elements of the adverse party's

claim, action, or defense, but rather to point out to the court the absence of factual

support for one or more elements essential to the adverse party's claim,                 action,   or



defense.     The burden is then on the adverse party to produce factual support sufficient

to establish the existence of a genuine issue of material fact or that the mover is not

entitled to judgment as a matter of law.       LSA- C. C. P. art. 966D( 1).


         The interpretation of an insurance policy usually involves a legal question that

can     be   resolved    properly in the framework of a motion for summary judgment.

An insurance policy is a contract between the parties and should be construed using the

general rules of interpretation of contracts set forth in the Civil Code. Womack v. Mar


    ay Productions, L. L. C., 19- 0712 ( La. App. 1 Cir. 2/ 21/ 20), 298 So. 3d 745, 750, writ

denied, 20- 00424 ( La. 6/ 12/ 20), 307 So. 3d 1032.         Interpretation of a contract is the


determination of the common intent of the parties.              LSA- C. C. art. 2045.    When the


words of a contract are clear and explicit and lead to no absurd consequences,                     no



further interpretation may be made in search of the parties' intent. LSA- C. C. art. 2046.

         When determining whether a policy affords coverage for an incident, the insured

bears the burden of proving the incident falls within the policy's terms.                Miller v.


Superior Shipyard and Fabrication, Inc., 01- 2683 (                La. App. 1 Cir. 11/ 8/ 02), 836

So. 2d 200, 203.        However, an insurer has the burden of proving that a loss falls within

a    policy exclusion.      Additionally, in determining whether an exclusion applies to

preclude coverage, courts are guided by the well- recognized rule that an exclusionary

clause in an insurance policy must be strictly construed against the insurer, and any

ambiguity in the exclusion is construed in favor of the insured.                   Nonetheless,    an




insurance policy, including its exclusions, should not be interpreted in an unreasonable

or strained manner so as to enlarge or to restrict its provisions beyond what is


reasonably contemplated by its terms or so as to achieve an absurd conclusion.

Savoie v. Anco Insulations, Inc.,          20- 0584 ( La. App. 1 Cir. 4/ 9/ 21),   322 So. 3d 1264,


1266- 67.     Unless a policy conflicts with statutory provisions or public policy, it may limit
an    insurer's        liability   and   impose   and   enforce    reasonable   conditions     upon   the


policy obligations the insurer contractually assumes.              Prejean, 274 So. 3d at 578- 79.


        In its motion for summary judgment, EMC referred to the following policy

exclusions in its Commercial Auto Policy — Business               Auto:

        SECTION II —COVERED AUTOS LIABILITY COVERAGE




        B.   Exclusions


                  This insurance does not apply to any of the following:



                  3. Workers' Compensation


              Any obligation for which the " insured" or the " insured' s" insurer
        may be held liable under any workers' compensation, disability benefits or
        unemployment compensation law or any similar law.

                  4.     Employee Indemnification And Employer' s Liability

                   Bodily injury" to:

                  a.     An " employee" of the " insured"     arising out of and in the course
                         of:



                   1) Employment by the " insured"; or
                   2) Performing the duties related to the conduct of the " insured' s"
                         business;




                  S.     Fellow Employee


                   Bodily injury" to:

                  a.     Any fellow " employee" of the " insured" arising out of and in the
                         course     of   the   fellow " employee' s"      employment   or    while

                         performing duties related to the conduct of your business....

        It is undisputed that Circle L was an " insured"            under EMCs policy.       However, in


his appeal, Mr. Ellis maintains that he was an independent contractor, rather than an


employee, as evidenced by the independent contractor agreement he signed with Circle

L,   and not excluded from coverage for his injuries under EMCs- insurance policy.

Therefore, the central issue in this appeal is the nature of the relationship between Mr.

Ellis and Circle L.




                                                        5
        In support of its motion for summary judgment, EMC submitted the affidavit of

EMC' s representative with a copy of the insurance policy at issue attached,                            the


deposition Mr. Ellis, and the deposition of Circle L, through its representative, Floyd

Landry.2 Mr. Ellis testified that he began working for Circle L as a helper approximately
two weeks before the accident at issue.            He explained that his job as a helper was to


help load portable buildings onto a trailer and strap them down and to help unload

them from the trailer and block them to make sure they were level.                 Mr. Ellis stated that


he did not supply his own tools.            He also testified that he worked Monday through

Friday and was paid $ 100. 00 per day.                 Mr.   Ellis stated that a typical day was

approximately eight to nine hours during the time he worked, and he believed that he

would be fired if he did not show up for work.

        Mr. Ellis also testified that he would report to John Landry when he arrived at

Circle L, who would tell him what to do for that day. Mr. Ellis stated that he also took

direction from John Landry's son, Floyd, who was a driver, and with whom he rode for

the two weeks before the accident.            Mr. Ellis testified that on the day of the accident,

he and John Landry were returning from Mississippi after delivering two portable

buildings when the accident occurred.            Mr. Ellis believed that he was an employee of

Circle L.


        Floyd Landry, who testified for Circle L, stated that Mr. Ellis was a contract

laborer and not an employee of Circle L.3 Mr. Landry also testified that both he and Mr.

Ellis had signed independent contractor agreements and that neither were employees.


He also added that Circle L had no employees because everyone at Circle L, including

2 We note that the affidavit of EMCs representative attaching a copy of the insurance policy was not
signed and that EMC attached the deposition of Circle L' s representative to its Reply Memorandum.     With
regard to the purported affidavit, Louisiana Code of Civil Procedure articles 966 and 967 do not permit a
party to use unsworn and unverified documents as summary judgment evidence, and attaching such
documents     to   a    motion    for   summary      judgment     does    not    transform     them     into
competent summary judgment evidence. Tilley v. City of Walker, 18- 1587 ( La. App. 1 Cir. 12/ 30/ 19),
294 So. 3d 496, 502 n. 2; Wood v. Allstate Property and Casualty Insurance, 18- 0404 ( La. App. 1
Cir. 12/ 13/ 18), 2018 WL 6597109, at * 1 n. 3 ( unpublished). Additionally, the court may consider only
those documents filed in support of or in opposition to the motion for summary judgment and not
documents attached to a reply memorandum. See LSA- C. C. P. art. 966D( 2). Nevertheless, the trial court
must consider any documents to which there is no objection. LSA- C. C. P. art. 966D( 2). The record herein
contains no objection to the introduction of either the affidavit of the EMC representative or the
deposition of Circle L' s representative, and the trial court admitted both into evidence.   Thus, the trial
court was constrained to consider same, as we have done in our de novo review.


3 The corporate deposition of Circle L was taken on August 7, 2020. John Landry, who was the owner of
Circle L, is deceased, and his son, Floyd Landry, testified that Circle L ceased doing business in March
2020.
his father, John Landry, signed independent contractor agreements. Additionally, Mr.

Landry stated that a helper was not bound to work any number of hours or days per

week for Circle L and was free to accept or decline work on any given day it was
offered.        However, he testified that if a helper did not do what was asked of him, he

would be terminated for not doing his job.

          With regard to Mr. Ellis, Mr. Landry testified that Mr. Ellis was informed as to the

time to show up at Circle L to start work either through a text message or verbally by

someone at Circle L.           Additionally,    Mr.   Landry testified that Circle L provided the

necessary tools and equipment to Mr. Ellis for his job and that Mr. Ellis received

instructions on how to perform his job by riding with the driver on deliveries.                    Mr.


Landry stated that he showed Mr. Ellis " the method of what the job required" and how

Circle L wanted it done.       He also stated that Mr. Ellis had no supervisory role at Circle L.

          In opposition to the motion for summary judgment,                Mr. Ellis submitted     his


deposition testimony, as well as the independent contractor agreement signed by Circle

L and Mr. Ellis on August 1, 2018. 4            Among its provisions, the contract identified Mr.

Ellis    as "   an   independent   contractor,"       specifically providing that an    independent


contractor "      shall   not be deemed"       an employee of Circle L.       The agreement also


provided that Circle L would pay Mr. Ellis a fixed sum per day and would not withhold

taxes, provide any employee benefits, or extend workers' compensation coverage to Mr.

Ellis.   The contract further stated that either party could terminate the agreement with

reasonable cause.



          The Louisiana Supreme Court in Hickman v. Southern Pacific Transport Co.,


262 La. 102, 262 So. 2d 385, 390 ( La. 1972),               explained that the term independent


contractor connotes a freedom of action and choice with respect to the undertaking in

question and a legal responsibility on the part of the contractor in case the agreement

is not fulfilled in accordance with its covenants. The supreme court further stated that

when,     as here, the issue is whether the worker is an independent contractor or an


employee, the court should consider whether ( 1) there is a valid contract between the




4 Additionally, Mr. Ellis submitted a copy of the police report, copies of certain emails regarding the
taking of the corporate deposition, and the affidavit of Mr. Ellis' s counsel.

                                                       7
parties; (   2) the work being done is of an independent nature such that the contractor

may employ non- exclusive means in accomplishing it; ( 3) the contract calls for specific

piecework as a unit to be done according to the independent contractor's own methods,

without being subject to the control and direction of the principal,                     except as to the


result of the services to be rendered; ( 4) there is a specific price for the overall


undertaking agreed upon; and ( 5) the duration of the work is for a specific time and not

subject      to   termination    or   discontinuance     at   the   will   of   either   side   without   a



corresponding liability for its breach. Hickman, 262 So. 2d at 390- 91. See also Tower

Credit, Inc. v. Carpenter, 01- 2875 ( La. 9/ 4/ 02), 825 So. 2d 1125, 1129.


          The principal test in determining whether someone is an independent contractor

is   the      degree     of     control   over     the    work      reserved      by      the   employer.



Hickman, 262 So. 2d at 391.            It is not the supervision and control actually exercised

that is significant, but whether, from the nature of the relationship, the right to exercise

such control exists.      Collins v. State Through Department of Natural Resources,

16- 1195 (    La. App. 1 Cir.     4/ 28/ 17),   220 So. 3d    92,   97,    writ denied,     17- 0879 ( La.


9/ 29/ 17), 227 So. 3d 289.       Yet, while the essence of an employer-employee relationship

is the right to control,      no one factor is controlling, and the court should consider the

totality of the circumstances in determining whether an employer-employee relationship

exists.    Collins, 220 So. 3d at 97;       Fonseca v. City Air of Louisiana, LLC, 15- 1848

 La. App. 1 Cir. 6/ 3/ 16), 196 So. 3d 82, 87.

          With regard to the first Hickman factor, Mr. Ellis argues that the parties' intent


was to enter into an independent contractor arrangement, as evidenced by his signing

of the of the independent contractor agreement.               EMC does not deny the existence of

the agreement, but questions its validity and argues that the designation was made to

avoid workers' compensation responsibility and circumvent the law.                  EMC contends that,


in fact, everyone at Circle L, including the " person in charge," John Landry,                        was



required to execute the independent contractor agreement.


          The second and third Hickman factors are generally discussed together and

refer to the methods used to complete the project, the non -exclusiveness of those

methods,      and the degree of control exercised by the principal.                      Simon v. Farm



                                                    M.
Bureau Insurance Co., 19- 278 ( La. App. 3 Cir. 3/ 4/ 20), 297 So. 3d 147, 151,          writ



denied, 20- 00438 ( La. 6/ 12/ 20),       So. 3d .     Again, the most important inquiry to

be made in determining the relationship between the parties is whether the principal

reserved the right to control the work.         Hickman, 262 So. 2d at 391.    Although Mr.


Landry testified that a helper was not required to work any number of hours or days

per week for Circle L and that he was free to accept or decline work when it was

offered,   Mr. Ellis's own testimony, submitted by both parties, as well as Mr. Landry' s

testimony for Circle L, show that Mr. Ellis had very limited, if any, freedom of action in

accepting or performing the work required of him. Mr. Ellis asserted that everyone else

at Circle L was his " boss," and he did what he was told to do.      These assertions were


not contradicted by the testimony of Mr. Landry for Circle L.           Mr. Ellis would get


instructions as to what time to show up for work, was trained on the job as to how to

perform, and was not free to carry out the work by his own methods.             Additionally,

Circle L controlled the time for the performance of a pickup or delivery, as well as the

order in which the pickups and deliveries were made.        Circle L also supplied all of the


necessary tools and equipment, and Mr. Ellis never brought anything to the job to use.

       The fourth Hickman factor looks to whether there was a specific price for the


overall undertaking.    Initially, we note that there was no agreement to do a specific

project or overall undertaking for a specific price.   Mr. Ellis performed the specific work


he was assigned.     Additionally, Mr. Ellis was paid a flat rate of $ 100. 00 per day as a

helper, regardless of the number of hours he worked and regardless of the nature or


the amount of the work completed.


       The final factor to consider is whether the work to be done was for a specific


time and not subject to termination or discontinuance at the will of either side without a


corresponding liability for its breach.    Hickman, 262 So. 2d at 391.    The independent


contractor agreement did not provide for any duration of work or specific time, and it

only provided when the work relationship began.         Although the contract provided for


termination with reasonable cause by either party, Mr. Landry testified that a helper
could choose not to work at any given time and that Circle L could dismiss a helper who

failed to do the job asked of him without any consequences -5

        The    evidence      presented    establishes     that   Mr.   Ellis's   work    was     not   of   an



independent nature and lacked the right of supervision and control by Mr.                               Ellis.


Further, the agreement did not call for specific piecework to be performed according to
Mr. Ellis' s own methods for a specific price or for a specific time.                    This lack of the


independent nature of the work and the lack of the right of control and supervision by

Mr. Ellis is undisputed.      The testimony of both Mr. Ellis and Circle L establish that Mr.

Ellis did not control how the work assigned to him was to be done.                       He was a helper


and had no independent responsibility.                   Further,   the   contract      could   have    been


discontinued with cause by either side without consequences.                         Thus, despite the


existence of the independent contractor agreement, the uncontested facts establish


that Mr. Ellis did not have an independent contractor relationship with Circle L, but was

working as an employee of Circle L.               Therefore, we find that EMC established the


absence of factual support for Mr. Ellis' s claim that he was an independent contractor,

and Mr. Ellis failed to produce factual support sufficient to establish the existence of a


genuine issue of material fact.


        Consequently, EMC' s insurance policy must be enforced as written.                      Because the


insurance policy specifically excludes coverage for bodily injury to an " employee" of the

 insured,"   summary judgment on the basis of the " employee" exclusions was proper.6

                                            CONCLUSION


        The December 23, 2020 judgment of the trial court, granting summary judgment

in favor of Employers Mutual Casualty Company and dismissing Michael Ellis' s claims

with prejudice, is affirmed. Costs of this appeal are assessed to Michael Ellis.


        AFFIRMED.




5 It is undisputed that Mr. Ellis was terminated after the accident. Mr. Landry testified that Mr. Ellis was
fired for stealing, whereas Mr. Ellis believed he was fired because he was hurt and the accusation of
stealing " was an excuse."


6 Having found that the " employee" exclusions preclude recovery by Mr. Ellis, we pretermit discussion of
EMC' s argument that the workers' compensation exclusion in EMC' s insurance policy also applies.

                                                    10
 MICHAEL ELLIS                                              NO. 2021 CA 0457



                                                            FIRST CIRCUIT
 VERSUS


                                                            COURT OF APPEAL
 CIRCLE L TRUCKING, L.L.C.
 AND EMPLOYERS MUTUAL
 CASUALTY COMPANY                                           STATE OF LOUISIANA



 WELCH, J., concurring.


lLIJ     While I agree with the majority' s analysis of the factors set forth in

 Hickman v. Southern Pacific Transport Co., 262 La. 102, 262 So.2d 385, 390

  La. 1972) and its conclusion that Mr. Ellis did not have an independent contractor

 relationship with Circle L, I write separately to point out that even if Mr. Ellis was

 an independent contractor, Mr. Ellis' s claims against Circle L would be covered

 under    workers'   compensation    pursuant    to   La.   R.S.   23: 1021( 7)   because "   a



 substantial part of [his] work time ... [   was] spent in manual labor by him carrying

 out the terms of the contract."    Therefore, the insurance policy exclusion applies

 regardless of whether Mr. Ellis was an employee or an independent contractor and


 summary judgment dismissing Mr. Ellis' s claims was proper.

         Thus, I respectfully concur.